      5:19-cv-00182-MGL        Date Filed 04/27/20     Entry Number 188        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

LARRY WILLIAMS,                                 §
                      Plaintiff,                §
                                                §
vs.                                             § CIVIL ACTION 5:19-CV-0182-MGL-KDW
                                                §
SCOTT B. LEWIS, SUSAN M. DUFFY,                 §
FELICIA OGUNSILE, ADAM T.                       §
BRADBURN, CAPT. LANE, UNIT                      §
COUNSELOR BUTLER, and WARDEN                    §
GLAND,                                          §
                 Defendants.                    §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION
        AND DENYING PLAINTIFF’S MOTIONS FOR SUMMARY JUDGMENT

       Larry Williams (Williams) brought his 42 U.S.C. § 1983 action, coupled with his state court

claim, against Defendants Scott B. Lewis, Susan M. Duffy, Felicia Ogunsile, Adam T. Bradburn,

Captain Lane, Unit Counselor Butler, and Warden Gland (Defendants). Williams is self represented.

       The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting Plaintiff’s motions for summary judgment be denied.

The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District

of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
     5:19-cv-00182-MGL          Date Filed 04/27/20       Entry Number 188         Page 2 of 2




determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on December 12, 2019, the Clerk of Court entered

Williams’s objections on December 20, 2019, and Defendants filed their reply on January 2, 2020.

The Clerk also entered several letters and additional attachments from Williams around this time

period. The Court has liberally construed those letters and additional attachments as supplemental

objections. Nevertheless, the Court has reviewed all of Williams’s objections, but holds them to be

without merit. It will therefore enter judgment accordingly.

       As the Magistrate Judge correctly noted, Williams “has not met the requirements of Fed. R.

Civ. P. 56(a) in that he [has] failed to provide both a factual and legal basis for his motions. [He]

must offer more than a restatement of the complaint.” Report at 2. Consequently, the Court will

overrule Williams’s objections and deny his motions for summary judgment.

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court overrules Williams’s objections, adopts the Report, and incorporates it herein.

Therefore, it is the judgment of the Court Williams’s motions for summary judgment are DENIED.

       IT IS SO ORDERED.

       Signed this 27th day of April, 2020, in Columbia, South Carolina.

                                                  s/ Mary Geiger Lewis
                                                  MARY GEIGER LEWIS
                                                  UNITED STATES DISTRICT JUDGE

                                          *****
                               NOTICE OF RIGHT TO APPEAL

       Williams is hereby notified of the right to appeal this Order within thirty days from the date

hereof, pursuant to the Federal Rules of Appellate Procedure.



                                                  2
